

115 HR 4831 IH: Healthcare Tax Relief Act
U.S. House of Representatives
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4831IN THE HOUSE OF REPRESENTATIVESJanuary 18, 2018Mrs. Comstock (for herself, Ms. Stefanik, and Mr. Bucshon) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo extend the moratorium on the annual fee on health insurance providers. 
1.Short titleThis Act may be cited as the Healthcare Tax Relief Act. 2.Extension of moratorium on annual fee on health insurance providersSubsection (j)(2) of section 9010 of the Patient Protection and Affordable Care Act is amended by striking December 31, 2017 and inserting December 31, 2018. 
